Title: To Thomas Jefferson from James Monroe, 27 September 1821
From: Monroe, James
To: Jefferson, Thomas


Dear Sir.
Highland
Sepr 27. 1821
I send you the papers which I mentioned to you yesterday, that is, the letter of Lt Lewis, & the opinion of the court of Enquiry, on the charges alledged against Commodore Barron, which, after perrusing, be so kind as to return to me. A letter from Mr Thompson is also enclosed.I shall set out to morrow, it appearing necessary, by the communications from Washington, that I should either be there shortly, or within daily reach of it. Wherever I may be, I beg you to be assured, that nothing will be more gratifying to me, than to be useful to you, in any way, in which you may command me, & that I shall always take a deep interest, in what relates to your welfare reputation and happiness. your affectionate friend.James Monroe